DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's amendment/arguments filed on 04/11/22 as being acknowledged and entered.  By this amendment claims 1-13 are pending and claims 4-5, and 7-13 are withdrawn.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin et al. (US PGPub 2018/0226424).
Claim 1:  Shin teaches a semiconductor device comprising (Fig. 3): a substrate (100); a stacked body (ST) including a plurality of conductive layers (120a-c) 5and a plurality of insulating layers (110, 110a) alternately stacked on the substrate; and a plurality of first contact plugs (230a-c) individually connected to the conductive layers on an end of the stacked body, wherein a lower layer three-dimensional structure comprising any 10of a lower layer inclined structure continuously inclined upward with respect to a flat surface of the substrate, and a lower layer composite stepped structure in which planes parallel to the flat surface and slopes 15inclined the upward with respect to the flat surface are alternately continuous is included on the substrate, and at least some of terrace regions being connection regions to the first contact plugs on top surfaces of the conductive layers are located on the lower layer three-dimensional structure, and at least a portion of the terrace regions has an obliquely formed top surface of the conducive layers and a vertically formed end surface of the conductive layers, and the first contact plugs are connected to the obliquely formed top surface of the conductive layers.
Claim 2:  Shin teaches (Fig. 3) the lower layer three-dimensional structure is provided on a surface of the substrate.  
Claim 6:  Shin teaches (Fig. 3) a difference in depths 5between a contact plug connected to an uppermost conductive layer and a contact plug connected to a lowermost conductive layer is equal to or smaller than half of a height of the stacked body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US PGPub 2018/0226424) as applied to claim 2 above, and further in view of Chen et al. (US PGPub 2020/0357801)
Regarding claim 3, as described above, Shin substantially reads on the invention as claimed, and Shin teaches the substrate is a silicon substrate [0028].  Shin does not teach 25 an inclined surface of the lower layer inclined structure or an inclined surface of the lower layer composite stepped structure is a (111) plane of silicon crystal.  Chen teaches an inclined surface of the lower layer inclined structure or an inclined surface of the lower layer composite stepped structure is a (111) plane of silicon crystal because of the planes etching properties it is often used as a etch stop surface [0038].  Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the inclined surface taught by Shin to be the (111) plane because it is often used as the etch stop surface in substrate trench formations in semiconductor devices as taught by Chen [0038].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266. The examiner can normally be reached M-F 6:30am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Primary Examiner, Art Unit 2814